Exhibit 99.2 INTERIM MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE PERIOD ENDED JUNE 30, 2013 1 Management’s Discussion and Analysis (MD&A) (July 31, 2013) General This interim MD&A should be read in conjunction with the unaudited interim condensed Consolidated Financial Statements of Talisman Energy Inc. (‘Talisman’ or ‘the Company’) as at and for the three and six month periods ended June 30, 2013 and 2012, the 2012 MD&A and audited annual Consolidated Financial Statements of the Company, and the MD&A and unaudited interim condensed Consolidated Financial Statements as at and for the three month periods ended March 31, 2013 and 2012. The Company’s interim condensed Consolidated Financial Statements have been prepared in accordance with International Accounting Standard (IAS) 34, Interim Financial Reporting within International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). All comparisons are between the three month periods ended June 30, 2013 and 2012, unless otherwise stated.All amounts presented are in US$ million, unless otherwise stated.Abbreviations used in this MD&A are listed on the page headed ‘Abbreviations’.Additional information relating to the Company, including its Annual Information Form, can be found on SEDAR at www.sedar.com. Adoption of New Accounting Standards As at and for the year ended December 31, 2012, the Company proportionately consolidated its interests in Talisman Sinopec Energy UK Limited (TSEUK) and Equión Energía Limited (Equión).Effective January 1, 2013, the Company adopted IFRS 11 Joint Arrangements which requires the Company to account for its investments in TSEUK and Equión using the equity method of accounting and was applied retrospectively.Accordingly, all prior year numbers relating to the Company’s investment in Equión have been restated to reflect this change.As the TSEUK joint venture was formed on December 17, 2012, in conjunction with Talisman’s sale of a 49% equity interest in Talisman Energy (UK) Limited (TEUK), the change did not impact the interim condensed Consolidated Statement of Income for the three and six month periods ended June 30, 2012, but the Consolidated Balance Sheet as at December 31, 2012 has been restated to reflect this change. As a result of adopting IFRS 11 and the formation of the TSEUK joint venture in December 2012, amounts reported for the three and six month periods ended June 30, 2013 and 2012 are not comparable with respect to the Company’s UK operations. The three and six month periods ended June 30, 2012 reflects Talisman’s 100% ownership of TEUK and the results are included on a consolidated basis. For the three and six month periods ended June 30, 2013, Talisman’s 51% interest in TSEUK is reflected in a single line item entitled “Income (loss) from joint ventures and associates, after tax.” 2 SECOND QUARTER 2 · Production averaged 361 mboe/d for the quarter. Operational performance in North America, Colombia, and Southeast Asia was strong during the quarter. Planned turnarounds and unplanned downtime in the non-core North Sea and continued production restrictions in Algeria were only partially offset by new oil production from HST / HSD in Vietnam and production growth in the Eagle Ford. · In Vietnam, the HST / HSD oil field development came on stream in May, ahead of schedule and under budget. The field is currently producing 12 mbbls/d (net to Talisman). · As part of the company’s $2-3 billion divestment program, Talisman has commenced a sales process for its Norway, Montney and North Duvernay assets, as well as its equity stake in the Ocensa pipeline in Colombia. · In Kurdistan, the Kurdamir-3 well has been cased, cored and logged. Drill stem testing is now underway, with results expectedin the third quarter. FINANCIAL AND OPERATING HIGHLIGHTS Six Months Ended June 30, Q2 Q1 Q4 Q3 Q2 Q1 Q4 Q3 ($ millions, unless otherwise stated) Total revenue and other income1 Net income (loss) ) 97 ) ) ) Per common share ($) Net income (loss)2 ) Diluted net income (loss)3 ) Production4 (Daily Average - Gross) Oil and liquids (mbbls/d) Natural gas (mmcf/d) Total mboe/d (6mcf 1boe) 1. 2012 and 2011 restated to reflect the change to equity accounting of Equión. Adjustments relating to TSEUK are effective from December 17, 2012 to December 31, 2012 as the TSEUK joint venture was formed on December 17, 2012. 2. Net income (loss) per share includes an adjustment to the numerator for after-tax cumulative preferred share dividends. 3. Diluted net income (loss) per share computed under IFRS includes an adjustment to the numerator for the change in the fair value of stock options and after-tax cumulative preferred share dividends. 4. Includes the Company’s proportionate interest in production from joint ventures. 3 During the second quarter of 2013, the Company had a net income of $97 million compared to net income of $196 million in the same quarter in 2012 as a result of lower production and higher disposition gains recorded in 2012, partially offset by a gain on held-for-trading financial instruments compared to a loss in 2012, lower operating costs, impairments, DD&A expense and income taxes. Lower production volumes in the second quarter of 2013 were primarily driven by the sale of 49% of Talisman’s UK North Sea business in 2012, dispositions in western Canada in 2012, natural declines, turnaround and performance challenges in the North Sea, and the curtailment of capital being directed towards gas weighted assets in the Marcellus and in the Canadian conventional business. These were partially offset by increased production from North America, Colombia and Southeast Asia, with increased production from Eagle Ford, production from the new Kinabalu PSC in Malaysia, and the start-up of production from HST / HSD in Vietnam. 4 DAILY AVERAGE PRODUCTION Three months ended June 30 Gross before royalties Net of royalties Oil and liquids from Consolidated Subsidiaries (mbbls/d) North America 33 28 25 23 Southeast Asia 43 41 23 25 North Sea1 13 70 13 69 Other2 10 13 5 7 99 66 Oil and liquids from Joint Ventures (mbbls/d) TSEUK 17 - 17 - Equión 10 9 9 7 27 9 26 7 Total oil and liquids from Consolidated Subsidiaries and Joint Ventures (mbbls/d) 92 Natural gas from Consolidated Subsidiaries (mmcf/d) North America Southeast Asia North Sea1 4 32 4 32 Other2 - Natural gas from Joint Ventures (mmcf/d) TSEUK 2 - 2 - Equión 43 43 34 34 45 43 36 34 Total natural gas from Consolidated Subsidiaries and Joint Ventures (mmcf/d) Total Daily Production from Consolidated Subsidiaries (mboe/d) North America Southeast Asia 83 86 North Sea1 13 75 13 74 Other2 10 13 5 7 Total Daily Production from Joint Ventures (mboe/d) TSEUK 17 - 17 - Equión 17 16 15 13 34 16 32 13 Total daily production from Consolidated Subsidiaries and Joint Ventures (mboe/d) Less production from assets sold (mboe/d) North America - 6 - 6 Southeast Asia 1 3 1 1 North Sea - 25 - 25 1 34 1 32 Total production from ongoing operations (mboe/d) 5 Six months ended June 30 Gross before royalties Net of royalties Oil and liquids from Consolidated Subsidiaries (mbbls/d) North America 31 28 24 23 Southeast Asia 42 43 21 26 North Sea1 15 79 15 79 Other2 11 13 5 6 99 65 Oil and liquids from Joint Ventures (mbbls/d) TSEUK 18 - 18 - Equión 10 11 9 8 28 11 27 8 Total oil and liquids from Consolidated Subsidiaries and Joint Ventures (mbbls/d) 92 Natural gas from Consolidated Subsidiaries (mmcf/d) North America Southeast Asia North Sea1 9 38 9 38 Other2 - Natural gas from Joint Ventures (mmcf/d) TSEUK 2 - 2 - Equión 41 40 33 32 43 40 35 32 Total natural gas from Consolidated Subsidiaries and Joint Ventures (mmcf/d) Total Daily Production from Consolidated Subsidiaries (mboe/d) North America Southeast Asia 80 88 North Sea1 16 85 16 85 Other2 11 13 5 6 Total Daily Production from Joint Ventures (mboe/d) TSEUK 19 - 19 - Equión 17 17 14 14 36 17 33 14 Total daily production from Consolidated Subsidiaries and Joint Ventures (mboe/d) Less production from assets sold (mboe/d) North America - 7 - 6 Southeast Asia 2 3 1 2 North Sea - 28 - 28 2 38 1 36 Total production from ongoing operations (mboe/d) 1. Production in 2012 from the North Sea included production from the Company’s operations in the UK and Norway. Effective January 1, 2013, production from the North Sea only relates to production from Norway. 2. 2012 Production from Equión was restated to reflect the change to equity accounting on adoption of IFRS 11. Production represents gross production before royalties, unless noted otherwise. Production identified as net is production after deducting royalties. In North America, production from ongoing operations decreased by 11% over the same period in 2012. Oil and liquids production from ongoing operations increased by 27%, due to increased production from Eagle Ford, partially offset by natural declines of conventional assets. Natural gas production from ongoing operations decreased 17% due to reduced capital spending being directed towards gas assets, primarily in the Marcellus and in the Canadian conventional gas business. 6 In Southeast Asia, total production from ongoing operations was consistent with the same period in 2012. Oil and liquids production increased by 5% due principally to the start-up of HST / HSD in Vietnam, and production from the new Kinabalu PSC in Malaysia, partially offset by natural declines at Kitan in Australia. In the North Sea, including Norway and the TSEUK joint venture, total production decreased by 60% due principally to the sale of 49% of Talisman’s UK North Sea business in 2012. Production in Norway declined by 43% due principally to pressure decline at Rev, which resulted in the field being shut-in in May 2013, and natural declines in Varg. In the TSEUK joint venture, production from ongoing operations decreased by 35% due to natural decline, turnarounds and performance challenges. In the rest of the world, including the Equión joint venture, production remained relatively flat compared to 2012. VOLUMES PRODUCED INTO (SOLD OUT OF) INVENTORY1,2 Three months ended June 30 Six months ended June 30 Southeast Asia - bbls/d ) North Sea – bbls/d ) Other – bbls/d ) ) Total produced into (sold out of) inventory – bbls/d ) Total produced into (sold out of) inventory – mmbbls ) Inventory at June 30 - mmbbls 1. Gross before royalties. 2. Effective January 1, 2013, the North Sea volumes only include Norway. In the Company's international operations, produced oil is frequently stored in tanks until there is sufficient volume to be lifted.The Company recognizes revenue and the related expenses on crude oil production when liftings have occurred.Volumes presented in the ‘Daily Average Production’ table represent production volumes in the period, which include oil volumes produced into inventory and exclude volumes sold out of inventory. During the three month period ending June 30, 2013, volumes in inventory decreased from 2.6 mmbbls to 1.7 mmbbls due principally to liftings in Malaysia and Norway, partially offset by increased inventory in Vietnam, Australia, and Algeria. 7 COMPANY NETBACKS1,2 Three months ended June 30 Gross before royalties Net of royalties Oil and liquids ($/bbl) Sales price Royalties - - Transportation Operating costs 33.48 50.98 Natural gas ($/mcf) Sales price Royalties - - Transportation Operating costs 4.23 Total $/boe (6mcf1boe) Sales price Royalties - - Transportation Operating costs Six months ended June 30 Gross before royalties Net of royalties Oil and liquids ($/bbl) Sales price Royalties - - Transportation Operating costs 35.90 Natural gas ($/mcf) Sales price Royalties - - Transportation Operating costs Total $/boe (6mcf1boe) Sales price Royalties - - Transportation Operating costs 1. Netbacks do not include pipeline operations. 2. 2012 restated to reflect the change to equity accounting for Equión. Amounts shown for 2013 only represent netbacks from consolidated subsidiaries and exclude netbacks from equity accounted entities. 8 During the quarter, the Company’s average gross netback was $23.65/boe, 4% lower than 2012 due principally to higher royalties and lower realized prices, partially offset by lower operating costs (down 26%). Operating costs decreased as the high unit operating cost from the UK was included in the second quarter of 2012, and excluded from the second quarter of 2013 due to the application of equity accounting to the TSEUK joint venture. Talisman’s realized net price of $52.68/boe was 1% lower than the same period in 2012 due to lower oil and liquids prices in Southeast Asia and the North Sea, offset by higher natural gas prices in North America. The Company’s realized net sale price does not include the impact of the financial commodity price derivatives discussed in the ‘Risk Management’ section of this MD&A. The corporate royalty rate was 31%, up from 20% in 2012, as the low royalty rate from the UK was included in the second quarter of 2012, and was excluded from the second quarter of 2013 due to the application of equity accounting to the TSEUK joint venture. COMMODITY PRICES AND EXCHANGE RATES1 Three months ended June 30 Six months ended June 30 Oil and liquids ($/bbl) North America Southeast Asia North Sea Other 2 Natural gas ($/mcf) North America Southeast Asia North Sea Other 2 - Company $/boe (6mcf1boe) Benchmark prices and foreign exchange rates WTI (US$/bbl) Dated Brent (US$/bbl) Tapis (US$/bbl) NYMEX (US$/mmbtu) AECO (C$/gj) C$/US$ exchange rate UK£/US$ exchange rate 1. 2013 represents prices from consolidated subsidiaries and excludes prices from equity investees. 2. 2012 restated to reflect the change to equity accounting for Equión. Realized oil and liquids prices decreased by 8%, which is consistent with lower Dated Brent and Tapis prices. Realized natural gas prices increased by 30%, due to higher North American gas prices. 9 In North America, realized oil and liquids prices decreased by 3% due principally to a reduction in realized oil and natural gas liquids pricing in Eagle Ford, partially offset by higher realized oil prices in Canada. Realized natural gas prices increased by 83% compared to the same quarter in 2012, consistent with increases in NYMEX and AECO prices. In Southeast Asia, realized natural gas prices remained relatively stable compared to the same quarter in 2012. Higher natural gas prices in Indonesia were partially offset by lower prices in Malaysia. A significant portion of natural gas pricing in Southeast Asia is linked to oil-based indices. For example, Corridor gas prices averaged $10.65/mcf in the second quarter of 2013, where 55%of sales are referenced to Duri crude and High Sulphur Fuel Oil on an energy equivalent basis. Oil and liquids prices decreased by 5% in Southeast Asia, consistent with lower international oil prices. EXPENSES Unit Operating Expenses1 Three months ended June 30 Gross before royalties Net of royalties ($/boe) North America Southeast Asia North Sea Other 2 Six months ended June 30 Gross before royalties Net of royalties ($/boe) North America Southeast Asia North Sea Other 2 1. 2013 represents unit operating expenses from consolidated subsidiaries, excluding unit operating expenses from equity investees. 2. 2012 restated to reflect the change to equity accounting for Equión. 10 Total Operating Expenses1 Three months ended June 30 Six months ended June 30 ($ millions) North America Southeast Asia North Sea2 86 Other3 5 7 13 12 1. 2013 represents operating expenses from consolidated subsidiaries, excluding operating expenses from equity investees. 2. 2012 includes operating expenses of $257 million for the three months ended June 30, and $487 million for the six months ended June 30 from the UK. 2013 does not include operating expenses for the UK. 3. 2012 restated to reflect the change to equity accounting for Equión. Total operating expenses decreased by $248 million as the operating expenses from Talisman’s UK business were included in the second quarter of 2012, and were excluded from the second quarter of 2013 due to the application of equity accounting to the TSEUK joint venture. Operating expenses also decreased in North America. These were partially offset by increased operating expenses in Southeast Asia, primarily as a result of incremental production volumes coming on-stream. In North America, total operating expenses decreased by 12% due to a $7 million retrospective charge relating to the Pennsylvania impact fee and asset dispositions in western Canada in the same period last year, partially offset by increased activity in the Eagle Ford in the current year. Unit operating costs in North America decreased by 5% quarter over quarter. In Southeast Asia, total operating expenses increased by 34% due to production from the new Kinabalu PSC in Malaysia and the start-up of HST / HSD in Vietnam, partially offset by reduced operating expenses in Indonesia due to the sale of the Offshore Northwest Java PSC in May 2013. Unit operating costs increased by 19% due to the reasons noted above partially offset by lower unit rates from HST / HSD in Vietnam. In the North Sea, total operating expenses in 2012 included the UK and Norway operations. Total operating expenses in 2013 only include costs from Norway due to the application of equity accounting to the TSEUK joint venture. In Norway, operating expenses were down by 7% due principally to the timings of liftings, and no operational activity at Yme in the current quarter, partially offset by maintenance activity at Varg and Gyda in the current quarter. Unit operating costs increased by 35% due to lower production volumes. In the rest of the world, total operating expenses decreased due to reduced maintenance activity in Algeria compared to the same period last year. 11 Unit Depreciation, Depletion and Amortization (DD&A) Expense1 Three months ended June 30 Gross before royalties Net of royalties ($/boe) North America Southeast Asia North Sea Other2 Six months ended June 30 Gross before royalties Net of royalties ($/boe) North America Southeast Asia North Sea Other2 1. 2013 represents unit DD&A from consolidated subsidiaries, excluding unit DD&A from equity investees. 2. 2012 restated to reflect the change to equity accounting for Equión. Total DD&A Expense1 Three months ended June 30 Six months ended June 30 ($ millions) North America Southeast Asia North Sea2 44 90 Other3 1 8 12 17 1. 2013 represents DD&A expenses from consolidated subsidiaries, excluding DD&A expense from equity investees. 2. 2012 includes DD&A expenses of $93 million for the three months ended June 30, and $212 million for the six months ended June 30 from the UK. 2013 does not include DD&A expenses for the UK. 3. 2012 restated to reflect the change to equity accounting for Equión. Total DD&A expense decreased by $81 million as DD&A expense from Talisman’s UK business was included in the second quarter of 2012, and was excluded from the second quarter of 2013 due to the application of equity accounting to the TSEUK joint venture. This was partially offset by increased DD&A expense in North America. DD&A expense in North America increased by 11% primarily due to increased production and higher unit rates in the liquids rich Eagle Ford, partially offset by lower production in Canada and Marcellus. Unit DD&A expense increased by 27% in North America primarily due to a change in production mix. 12 In Southeast Asia, DD&A expense increased by 9% due to new production from HST / HSD in Vietnam, liftings in Malaysia, and higher DD&A rates in Indonesia, partially offset by reduced DD&A expense in Australia due to lower production at Kitan, and the cessation of depletion of the Laminaria / Corallina Floating Production Storage and Offloading facility.Unit DD&A expense increased by 1%. In the North Sea, DD&A expense for Norway declined to $44 million compared to $63 million in 2012 due to lower production, partially offset by higher rates. Unit rates increased by 57% in Norway due principally to increases to the depletable base, caused by an increase in the decommissioning asset at the end of 2012. In the rest of the world, DD&A expense decreased due to reduced liftings in Algeria and reduced production volumes. Impairment Three months ended June 30 Six months ended June 30 ($ millions) Impairment losses North America - - - 75 Southeast Asia - North Sea - - 7 Other 12 73 12 73 12 73 19 Impairment reversals North America - Southeast Asia - North Sea ) - ) - Other - ) - ) - Net Impairment (9
